  Case 19-30473       Doc 37   Filed 06/04/20 Entered 06/08/20 08:35:17               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-30473
4700 South Ashland, LLC                       )
                                              )                Chapter: 11
                                              )
                                                               Honorable Deborah L. Thorne
                                              )
                                              )
               Debtor(s)                      )

                                            Dismissal Order

        This case coming to be heard on the Motion of First Midwest Bank, as successor-in-interest to
for dismissal of the Chapter 11 Bankruptcy Case of Debtor, 4700 South Ashland, LLC, pursuant to 11
U.S.C. 1112(b), due notice given, and the Court fully advised in the premises;

  IT IS ORDERED:

  The case is dismissed with prejudice for the Debtor's lack of good faith in filing this case.




                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: June 04, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Jillian S. Cole (ARDC #6279025)
 Taft Stettinius & Hollister LLP
 111 E. Wacker, Suite 2800 Chicago, Illinois 60601
 (312) 527-4000 | jcole@taftlaw.com
